Title: To James Madison from Lachlan or Zachariah Vowles, 27 May 1808
From: Vowles, Lachlan or Zachariah
To: Madison, James



Sir
Falmouth 27th: May 1808

Mr. Dunbar has been in the habit for several years last past, of sending to Norfolk, from time to time, small parcels of Green or undried Indian Corn Meal, which the inhabitants of that place & Portsmouth regularly want, & in Summer more than any other Season, in so much that the price has, in some instances been 9 @ 10S. P bushell notwithstanding the supplies occasionally from James River as well as Rappk.  He wishes to send small parcels from time to time this summer as usual, if the President, in his discretion, shall be pleas’d to grant the permission, and presuming that the fairness of Character of the applicant for such permission woud be a circumstance of consideration with the President, Mr. Dunbar will consider himself much obligd, as, being his agent & friend, I shall also, if you will be so good as to take the trouble, by the bearer hereof Mr. Frederick Cline, to write a few lines to the President giving him such information as you shall think proper in this respect, provided you shall be of opinion that the application contemplated, will not be unavailing.  It is with some reluctance that I use the freedom of giving you this trouble, and hope you will excuse it, being with unbounded respect & attachment Sir your Mo Obed Serv.

Zach. Vowles


I have omitted to mention that Mr. Cline has, for the information of the president a Certificate from the Surveyor of the port of Fredg., which be pleas’d to see.

